         Case 5:19-cv-01838 Document 1 Filed 09/25/19 Page 1 of 13 Page ID #:1




 1   Anna Y. Park, SBN 164242
 2   anna.park@eeoc.gov
     Sue Noh, SBN 192134
 3   Sue.noh@eeoc.gov
 4   Andrea E. Ringer, SBN 307315
     andrea.ringer@eeoc.gov
 5
     U.S. EQUAL EMPLOYMENT
 6   OPPORTUNITY COMMISSION
 7
     255 East Temple Street, Fourth Floor
     Los Angeles, CA 90012
 8   Telephone: (213) 894-1083
 9   Facsimile: (213) 894-1301
10 Attorneys for Plaintiff
11 U.S. EQUAL EMPLOYMENT
   OPPORTUNITY COMMISSION
12
13                      UNITED STATES DISTRICT COURT
14                     CENTRAL DISTRICT OF CALIFORNIA
15
     U.S. EQUAL EMPLOYMENT           )        Case No.:
16                                   )
     OPPORTUNITY COMMISSION,         )
17                                   )        COMPLAINT—CIVIL
                Plaintiff,           )        RIGHTS/EMPLOYMENT
18                                   )
                                     )        DISCRIMINATION
19                                   )
           vs.                       )
20                                   )
21   KIMCO STAFFING SERVICES, INC., )
                                     )
     RYDER INTEGRATED LOGISTICS, )
22   INC., and DOES 1-10, inclusive, )        JURY TRIAL DEMAND
                                     )
23                                   )
                Defendants.          )
24                                   )
25
26
27
28




                                            -1-
         Case 5:19-cv-01838 Document 1 Filed 09/25/19 Page 2 of 13 Page ID #:2




 1                              NATURE OF THE ACTION
 2         This is an action under Title VII of the Civil Rights Act of 1964 and Title I
 3   of the Civil Rights Act of 1991 to correct unlawful employment practices on the
 4   basis of race (Black) and retaliation and to provide appropriate relief to Charging
 5   Party Regina Fisher (“Charging Party Fisher”) and a class of Black employees
 6   (“Claimants”) that were adversely affected by such practices. As set forth with
 7   greater particularity in paragraphs 3 to 64 of this Complaint, Plaintiff United States
 8   Equal Employment Opportunity Commission alleges that Defendant Kimco
 9   Staffing Services, Inc. and Defendant Ryder Integrated Logistics, Inc. (collectively
10   “Defendants”), unlawfully subjected Charging Party Fisher and Claimants to
11   harassment resulting in a hostile work environment based on their race (Black),
12   disparate treatment based on their race (Black), discriminatory discharge based on
13   race, and/or retaliation for opposing unlawful employment practices in violation of
14   Title VII.
15                             JURISDICTION AND VENUE
16         1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451,
17   1331, 1337, 1343, and 1345. This action is authorized and instituted pursuant to
18   Section 706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§
19   2000e-5(f)(1) and (3) (“Title VII”) and Section 102 of the Civil Rights Act of
20   1991, 42 U.S.C. § 1981a.
21         2.      The employment practices alleged to be unlawful were committed
22   within the jurisdiction of the United States District Court for the Central District of
23   California.
24                                         PARTIES
25         3.      Plaintiff United States Equal Employment Opportunity Commission
26   (“Plaintiff”, “EEOC” or “the Commission”) is an agency of the United States of
27   America charged with the administration, interpretation, and enforcement of Title
28   VII and is expressly authorized to bring this action by Sections 706(f)(1) and (3) of



                                               -2-
         Case 5:19-cv-01838 Document 1 Filed 09/25/19 Page 3 of 13 Page ID #:3




 1   Title VII, 42 U.S.C. §§ 2000e-5(f)(1) and (3).
 2         4.     Defendant Kimco Staffing Services, Inc. (“Defendant Kimco” or
 3   “Kimco”) recruits persons to provide services to other employers in a temporary or
 4   permanent capacity and jointly employs those persons, providing ongoing
 5   supervision, human resources, payroll and other services. Since at least 2016,
 6   Kimco placed employees to work for Defendant Ryder at the distribution
 7   facility/warehouse located at 25300 Globe Street, Moreno Valley, California (“the
 8   Globe Facility”). Kimco management and/or human resources representatives also
 9   worked out of the same facility.
10         5.     At all relevant times, Defendant Kimco has continuously been an
11   “employer” engaging in an industry affecting commerce and an “employment
12   agency” under Sections 701 (b), (c), (g), and (h) of Title VII, 42 U.S.C. § 2000e(b),
13   (c), (g), and (h), with offices in California, Nevada and Arizona.
14         6.     At all relevant times, Defendant Kimco has continuously been a
15   corporation doing business in the State of California and the County of Riverside
16   and has continuously had at least 15 employees.
17         7.     At all relevant times, Defendant Kimco jointly employed Charging
18   Party Fisher and a class of Black employees.
19         8.     Defendant Ryder Integrated Logistics, Inc. (“Defendant Ryder” or
20   “Ryder”) provides commercial third-party logistics and freight transportation
21   services. Defendant Ryder operates as a subsidiary of Ryder System, Inc. It
22   operates nationwide, including at the Globe Facility.
23         9.     At all relevant times, Defendant Ryder has continuously been a
24   corporation doing business in the State of California and has continuously had at
25   least 15 employees.
26         10.    At all relevant times, Defendant Ryder has continuously been an
27   employer engaged in an industry affecting commerce under Section 701(b), (g) and
28   (h) of Title VII, 42 U.S.C. §§ 2000e(b), (g), and (h).



                                              -3-
         Case 5:19-cv-01838 Document 1 Filed 09/25/19 Page 4 of 13 Page ID #:4




 1         11.    At all relevant times, Defendant Ryder employed both temporary
 2   and/or temporary-to-permanent employees placed from Kimco as well as their
 3   own, direct employees.
 4         12.    At all relevant times, Defendant Ryder jointly employed Charging
 5   Party Fisher and a class of Black employees.
 6         13.    At all relevant times, Defendants shared control over the terms and
 7   conditions of employment of Charging Party Fisher and the Claimants assigned to
 8   work at the Globe Facility by Kimco.
 9         14.    At the Globe Facility, there was always a Kimco and Ryder manager
10   and/or human resources representative on-site. Defendants jointly supervised the
11   daily work of Charging Party Fisher and Claimants, reviewed their job
12   performance, recommended and/or took employment actions, such as discipline,
13   promotion, and termination of employment, set their hours of work and work
14   schedules, and determined their pay rate. Charging Party Fisher and Claimants
15   worked in the Globe Facility using materials owned by Defendant Ryder and
16   performed work that was an integral part of Ryder’s principal business.
17         15.    All acts and failures to act alleged herein were duly performed by and
18   attributable to all Defendants, each acting as a successor, agent, alter ego,
19   employee, indirect employer, joint employer, integrated enterprise, or under the
20   direction and control of the others, except as specifically alleged otherwise. Said
21   acts and failures to act were within the scope of such agency and/or employment,
22   and each Defendant participated in, approved, and/or ratified the unlawful acts and
23   omissions by the other Defendants complained of herein. Whenever and wherever
24   reference is made in this Complaint to any act by a Defendant or Defendants, such
25   allegations and reference shall also be deemed to mean the acts and failures to act
26   of each Defendant acting individually, jointly, and/or severally.
27         16.    Plaintiff is ignorant of the true names and capacities of each defendant
28   sued as DOES 1 through 10, inclusively, and therefore Plaintiff sues said



                                               -4-
         Case 5:19-cv-01838 Document 1 Filed 09/25/19 Page 5 of 13 Page ID #:5




 1   defendants by fictitious names. Plaintiff reserves the right to amend the complaint
 2   to name each DOE defendant individually or corporately as it becomes known.
 3   Plaintiff alleges that each DOE defendant was in some manner responsible for the
 4   acts and omissions alleged herein and Plaintiff will amend the complaint to allege
 5   such responsibility when the same shall have been ascertained by Plaintiff.
 6                              STATEMENT OF CLAIMS
 7         17.    More than thirty days prior to the institution of this lawsuit, Charging
 8   Party Regina Fisher filed a Charge of Discrimination with the Commission
 9   alleging violations of Title VII by Defendant Ryder against Charging Party Fisher
10   and a class of Black employees.
11         18.    More than thirty days prior to the institution of this lawsuit, Charging
12   Party Regina Fisher filed a Charge of Discrimination with the Commission
13   alleging violations of Title VII by Defendant Kimco against Charging Party Fisher
14   and a class of Black employees.
15         19.    Subsequent to the charge of discrimination, the Commission
16   investigated Charging Party Fisher’s allegations against Defendant Kimco’s
17   employment practices.
18         20.    Subsequent to the charge of discrimination, the Commission
19   investigated Charging Party Fisher’s allegations against Defendant Ryder’s
20   employment practices.
21         21.    On September 12, 2018, the Commission issued to Defendants Letters
22   of Determination finding reasonable cause to believe that Defendants subjected
23   Charging Party and a class of Black employees to harassment and discrimination
24   based on race (Black) and retaliation, in violation of Title VII. The Commission
25   further invited Defendants to join with it in informal methods of conciliation to
26   endeavor to eliminate the discriminatory practices and provide appropriate relief.
27         22.    The Commission engaged in communications with Defendants to
28   provide Defendants the opportunity to remedy the discriminatory practices



                                              -5-
         Case 5:19-cv-01838 Document 1 Filed 09/25/19 Page 6 of 13 Page ID #:6




 1   described in the Letters of Determination.
 2          23.     The Commission was unable to secure from Defendants a conciliation
 3   agreement acceptable to the Commission. On July 15, 2019, the Commission
 4   issued to Defendants a Notice of Failure of Conciliation advising as much.
 5          24.     All conditions precedent to the institution of this lawsuit have been
 6   fulfilled.
 7                                Statement of Title VII Claims
 8          25.     Since at least 2016, Defendants engaged in unlawful employment
 9   practices in violation of Sections 703(a) and 704 of Title VII, 42 U.S.C. §§ 2000e-
10   2(a), (b), 2000e-3, by subjecting Charging Party Fisher and Claimants to race-
11   based harassment, discrimination, and retaliation. The unlawful employment
12   practices include but are not limited to those practices described in paragraphs 26
13   to 64 below.
14          26.     In August 2015, Charging Party Regina Fisher (“Charging Party
15   Fisher” or “Ms. Fisher”) began her employment with Defendants working on the
16   assembly line at the Globe Facility.
17          27.     The Claimants include both Black employees placed by Kimco to
18   work for Ryder as temporary or temporary-to-permanent employees at the Globe
19   Facility and Black employees hired directly by Ryder to work at the Globe
20   Facility.
21          28.     Charging Party Fisher and Claimants worked in low or no-skill
22   positions doing package assembly on a production line.
23          29.     Kimco and Ryder management supervised Charging Party Fisher and
24   other employees, including Claimants, at the Globe Facility.
25          30.     Kimco and Ryder employees and managers at the Globe Facility were
26   predominantly Hispanic.
27          31.     Charging Party Fisher and Claimants identify as Black.
28




                                                -6-
         Case 5:19-cv-01838 Document 1 Filed 09/25/19 Page 7 of 13 Page ID #:7




 1          32.   In February 2016, Defendants promoted Charging Party Fisher from
 2   Assembler to Quality Auditor.
 3          33.   Since at least 2016, Defendants’ non-Black employees subjected
 4   Charging Party Fisher and Claimants to ongoing and unwelcome severe and/or
 5   pervasive race-based harassment by referring to Charging Party Fisher and/or
 6   Claimants using racial slurs and epithets on daily or weekly basis at the Globe
 7   Facility.
 8          34.   Starting on or about February 2016 until Charging Party Fisher’s
 9   termination in October 2016, at least seven of Defendants’ non-Black employees
10   regularly referred to Charging Party Fisher using terms that include but are not
11   limited to “Negra Fea”, “Aunt Jemima,” “the woman on the maple syrup bottle,”
12   “a token black slave,” and/or “cocina.” These terms were offensive and directed at
13   Charging Party Fisher and other Black employees to create a hostile work
14   environment based on race (Black).
15          35.   Defendants’ non-Black employees also referred to Claimants on a
16   daily basis using racial slurs and epithets such as “mayate,” “Negra Fea”, and
17   “yanta.” Defendants’ non-Black employees also called Claimants “black girl” or
18   “black boy” and said that persons identifying as Black were “lazy” and “don’t like
19   to work.” These terms were offensive and directed at Claimants to create a hostile
20   work environment based on race (Black).
21          36.   Since at least 2016, racial slurs and epithets have been used frequently
22   and openly by non-Black employees, within the earshot of Black employees
23   throughout the Globe Facility. Such comments were unwelcome and adversely
24   impacted Claimants.
25          37.   The employees referring to Charging Party Fisher and Claimants
26   using racial slurs and epithets include both employees placed by Kimco to work for
27   Ryder as temporary or temporary-to-permanent employees at the Globe Facility
28   and employees hired directly by Ryder to work at the Globe Facility.



                                              -7-
         Case 5:19-cv-01838 Document 1 Filed 09/25/19 Page 8 of 13 Page ID #:8




 1         38.    The harassment was unwelcome and sufficiently severe and/or
 2   pervasive to alter the conditions of employment for Charging Party Fisher and
 3   Claimants and create an abusive and hostile work environment.
 4         39.    Charging Party Fisher and Claimants perceived the working
 5   environment as abusive and hostile. They were humiliated by the harassment, and
 6   found it interfered with their daily work. Charging Party Fisher asked to change
 7   work shifts as a result and because Respondents had failed to remedy the
 8   harassment. A reasonable employee identifying as Black would consider the
 9   working environment abusive and hostile.
10         40.    Defendants knew or should have known of the race-based harassment
11   of Charging Party Fisher and Claimants because Charging Party Fisher and
12   Claimants were subjected to verbal race-based harassment in the Globe Facility
13   within earshot of Ryder and Kimco management and during work hours. Both
14   Ryder and Kimco had more than one manager and/or human resources
15   representative assigned to the Globe Facility.
16         41.    Defendants knew or should have known of the race-based harassment
17   of Charging Party Fisher and Claimants because Charging Party Fisher and/or
18   Claimants objected to the harassing conduct by complaining about the race
19   harassment to Kimco and Ryder managers and/or human resources representatives.
20         42.    In March 2016, Charging Party Fisher complained to Defendants
21   about race-based harassment by Defendants’ non-Black employees.
22         43.    Between March 2016 and her termination in October 2016, Charging
23   Party Fisher engaged in protected activity by verbally complaining numerous times
24   about race-based harassment to both Kimco and Ryder managers and/or human
25   resources representatives.
26         44.    Notwithstanding the myriad complaints made by Charging Party
27   Fisher, Defendants failed to take prompt, effective remedial action reasonably
28   calculated to end the harassment.



                                              -8-
         Case 5:19-cv-01838 Document 1 Filed 09/25/19 Page 9 of 13 Page ID #:9




 1         45.     Defendants’ failure to take prompt, effective remedial action included,
 2   but was not limited to, failing to document Charging Party Fisher’s complaints,
 3   failing to contact their Human Resources departments, failing to investigate her
 4   allegations, and/or failing to discipline the offending harassers.
 5         46.     Defendants did not take Charging Party Fisher’s complaints seriously,
 6   dismissing her allegations as “gossip” and harmless “name calling.”
 7         47.     As a result of Defendants’ failure to take seriously Charging Party
 8   Fisher’s complaints, the race-based harassment continued unabated.
 9         48.     The harassment was sufficiently severe and/or pervasive to alter the
10   terms and conditions of Charging Party’s and Claimants’ employment and create a
11   hostile work environment.
12         49.     In September 2016, Charging Party Fisher interviewed for a
13   temporary-to-permanent position with Defendant Ryder and Defendants selected
14   Charging Party Fisher for the position.
15         50.     In October 2016, Charging Party Fisher engaged in activity protected
16   under federal law by complaining to Ryder management again regarding racial
17   harassment.
18         51.     A few days after Charging Party Fisher’s complaint to Ryder
19   management, Defendants subjected Charging Party Fisher to adverse employment
20   action. Defendants terminated Charging Party Fisher’s employment for alleged
21   performance reasons.
22         52.     Defendants engage in progressive discipline by issuing verbal and/or
23   written discipline prior to termination of employment.
24         53.     Defendants deviated from the progressive discipline policy by
25   terminating Charging Party Fisher’s employment because Charging Party Fisher
26   was never disciplined formally or informally before Defendants terminated her
27   employment.
28




                                               -9-
        Case 5:19-cv-01838 Document 1 Filed 09/25/19 Page 10 of 13 Page ID #:10




 1         54.    Defendants followed the progressive discipline policy and issued
 2   verbal or written discipline before terminating the employment of similarly
 3   situated employees that did not engage in protected activity.
 4         55.    Defendants followed the progressive discipline policy and issued
 5   verbal or written discipline before terminating the employment of similarly
 6   situated non-Black employees.
 7         56.    Charging Party Fisher and/or Claimants were also subjected to
 8   different terms and conditions of employment than non-Black employees,
 9   including but not limited to, being denied training that non-Black employees
10   received and was necessary to perform their work duties and being given more
11   physically difficult work assignments than non-Black employees.
12         57.    In October 2016, after her termination, Charging Party Fisher made a
13   written complaint to Defendant Ryder describing race-based harassment.
14   Following Charging Party Fisher’s complaint, several of Defendants’ employees
15   confirmed to Ryder that Defendants’ non-Black employees referred to Charging
16   Party Fisher and another Black employee using racially offensive terms such as
17   “Aunt Jemima” and “Negra Fea.” Ryder Manager Moua also admitted to Ryder
18   she heard that employees were using the term “Aunt Jemima” in the workplace.
19         58.    Defendants failed to take prompt, effective remedial action reasonably
20   calculated to end the harassment. As a result, the race-based harassment of
21   Claimants continued.
22         59.    Some Claimants engaged in activity protected under federal law by
23   complaining to Ryder and/or Kimco regarding racial harassment.
24         60.    In response to complaints of racial harassment by Claimants and other
25   employees, Defendants took retaliatory action against Claimants, including but not
26   limited to, terminating their employment without first issuing a written or verbal
27   warning.
28




                                             -10-
        Case 5:19-cv-01838 Document 1 Filed 09/25/19 Page 11 of 13 Page ID #:11




 1          61.   The effect of the practices complained of above has been to deprive
 2   Charging Party Fisher and Claimants of equal employment opportunities and
 3   otherwise adversely affecting their status as employees because of their race
 4   (Black).
 5          62.   The effect of the practices complained of above has been to deprive
 6   Charging Party Fisher and Claimants of equal employment opportunities and
 7   otherwise adversely affect their status as employees because of their engagement in
 8   protected activities in opposition to unlawful employment practices.
 9          63.   The unlawful employment practices complained of above were
10   intentional and caused Charging Party Fisher and Claimants to suffer emotional
11   distress.
12          64.   The unlawful employment practices complained of above were done
13   with malice or with reckless indifference to the federally protected rights of
14   Charging Party Fisher and Claimants.
15                                  PRAYER FOR RELIEF
16          Wherefore, the Commission respectfully requests that this Court:
17          A.    Grant a permanent injunction enjoining Defendants, their officers,
18   successors, assigns, and all persons in active concert or participation with them,
19   from engaging in any employment practices in violation of Sections 703(a) and
20   (b) and 704(a) of Title VII.
21          B.    Order Defendants to institute and carry out policies, practices, and
22   programs to ensure that they would not engage in further unlawful practices in
23   violation of Sections 703(a) and (b) and 704(a) of Title VII.
24          C.    Order Defendants to make whole Charging Party Regina Fisher and
25   Claimants by providing appropriate back pay with prejudgment interest, in
26   amounts to be determined at trial, and other affirmative relief necessary to
27   eradicate the effects of its unlawful employment practices, including but not
28   limited to back pay.



                                              -11-
           Case 5:19-cv-01838 Document 1 Filed 09/25/19 Page 12 of 13 Page ID #:12




 1            D.   Order Defendants to make whole Charging Party Fisher and
 2   Claimants by providing compensation for past and future non-pecuniary losses,
 3   pursuant to Title VII, resulting from the unlawful practices described above,
 4   including but not limited to emotional pain, suffering, inconvenience, mental
 5   anguish, humiliation, and loss of enjoyment of life, in amounts to be determined at
 6   trial.
 7            E.   Order Defendants to make whole Charging Party Fisher and Claimants
 8   by providing compensation for any past and future pecuniary losses, including, but
 9   not limited to, expenses suffered by them that resulted from the unlawful
10   employment practices described above, in amounts to be determined at trial.
11            F.   Order Defendants to pay Charging Party Fisher and Claimants punitive
12   damages, pursuant to Title VII, for its malicious or reckless conduct as described
13   above, in amounts to be determined at trial.
14            G.   Grant such further relief as the Court deems necessary and proper in
15   the public interest.
16            H.   Award the Commission its costs of this action.
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                             -12-
Case 5:19-cv-01838 Document 1 Filed 09/25/19 Page 13 of 13 Page ID #:13
